Citation Nr: 0723255	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In June 2002 a Travel Board hearing was held in front of the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claim file.

In May 2007 the United States Court of Appeals for Veterans 
Claims (Court) remanded the case to the Board pursuant to a 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD.  He 
alleges that he suffers from PTSD as a result of a hazing 
incident while in service where he was sexually assaulted by 
fellow sailors who squeezed his testicles until he passed 
out. 

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  The July 2002 and November 
2003 duty to assist letters issued by the RO do not include 
this specific information.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to sexual trauma, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2006).

In addition, the Board notes that service medical records 
show that the veteran was treated for testicular trauma in 
December 1980.  At the time he reported that he had gotten 
into a fight and was kicked in the testicles.  He refused to 
give the name of the person who assaulted him.  Furthermore, 
outpatient treatment records contain several references to 
symptoms consistent with PTSD and PTSD-like symptoms.  
Records dated between January 2002 and July 2002 note that 
the veteran "admits to PTSD" with symptoms of nightmares, 
difficulty sleeping, avoidance, trouble with authority, 
hypervigilance, startle response, isolating and rare 
flashbacks; and that the veteran was sees for symptoms 
consistent with his diagnosis of PTSD."  Treatment records 
of January 2002 note a diagnostic impression of PTSD.  A May 
2006 letter from the veteran's VA psychiatrist and treating 
social worker noted that the veteran exhibited behaviors and 
symptoms of PTSD related to an incident in service.  

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
the Court held that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent  medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
while there is no diagnosis of PTSD of record there is 
evidence that the veteran has suffered from and has been 
treated for recurrent PTSD-like symptoms and symptoms 
associated with PTSD.  Service medical records show that the 
veteran was treated for testicular trauma while in service.  
Furthermore, several of the treatment records mention the 
veteran's claimed sexual assault in service as the reason for 
the veteran's PTSD-like symptoms.  Therefore, the Board finds 
that the first three elements enunciated in McLendon are met.  
Finally, the Board notes that the veteran has not undergone a 
full psychiatric examination in order to determine what, if 
any, psychiatric condition(s) he suffers from.  Therefore, a 
medical examination is required.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the RO should send the 
veteran an appropriate stressor 
development letter.  The appellant 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.  

2.  After the development above is 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found present to include 
post-traumatic stress disorder, and, if 
so, whether it is/they are related to 
any incident in service.  In connection 
with the examination, the examiner 
should be provided the veteran's claims 
folder, including a separate copy of 
this remand and should review the 
veteran's medical history.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, should be accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for post-traumatic stress 
disorder contained in DSM-IV, and if he 
meets such criteria, whether post-
traumatic stress disorder can be related 
to an incident in service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 
The examiner must annotate the report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the preparation of the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




